Citation Nr: 0511290	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation for right true vocal cord 
paralysis pursuant to 38 U.S.C.A. § 1151.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969, 
and from March 1984 to July 1989.

Service connection is in effect for degenerative joint 
disease and spondylosis of the cervical spine, post-
operative, rated as 60 percent disabling; and residuals of 
gallbladder removal, rated as 10 percent disabling.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

The veteran provided testimony before a Veterans Law Judge at 
the RO in June 2002; a transcript is of record.

Pursuant to regulations then in effect, the Board endeavored 
to develop the evidence in August 2002, to include 
acquisition of all clinical and other records associated with 
the period of care involved in this case.  



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The evidence of record and medical expert opinion show 
that the veteran's right true vocal cord paralysis was 
secondary to and a result of the cervical surgery performed 
at a VA facility in December 1997; and that it was a 
reasonably foreseeable risk of that surgery.

3.  There is no documented evidence of informed consent by 
the veteran to the relevant foreseeable risks and potential 
consequences of the surgical procedures in December 1997.   



CONCLUSION OF LAW

The criteria for entitlement to compensation for right true 
vocal cord paralysis pursuant to 38 U.S.C.A. § 1151 are met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (effective 
September 2, 2004); 38 C.F.R. § 17.32 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
VA must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The file shows that the January 2002 statement of the case 
informed the veteran of the evidence necessary to 
substantiate the claim and of the new regulatory provisions 
regarding the duty to assist and notify.  By an October 2001 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf, although 
the letter was for another type of issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Despite some deficiencies pertinent to satisfying the 
obligations under VCAA, the Board finds that no useful 
purpose would be served in remanding this matter for further 
development, given the favorable outcome of the case herein - 
a full grant of the benefits sought.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Law and Regulations

Effective for claims filed on or after October 1, 1997, under 
section 422(a) of Public Law 104-204, compensation shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
or death must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.    

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  (emphasis 
added)

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and 
(iii) whose day-to-day activities are subject to supervision 
by the Secretary of Veterans Affairs.  A Department facility 
is a facility over which the Secretary of Veterans Affairs 
has direct jurisdiction.  

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  38 C.F.R. § 
3.361(g) provides for benefits which are payable under 38 
U.S.C. § 1151 for a veteran's death.

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In August 2004, VA promulgated final regulations to implement 
the current version of 38 U.S.C. § 1151.  See Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363).  These regulations, effective from 
September 2, 2004, provide, in part, that VA fault may be 
established by showing that VA furnished the care or 
treatment in question without obtaining the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. 

In determining whether there was informed consent, VA is to 
consider whether there was substantial compliance with the 
requirements set out in 38 C.F.R. § 17.32.  The regulations 
further provide that, in determining whether an event is "not 
reasonably foreseeable" for purposes of § 1151, VA will 
consider whether the risk of the event was the type of risk 
that a reasonable health care provider would have disclosed 
in connection with § 17.32 informed consent procedures.

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In pertinent part, there are various 
definitions as to parties who may be involved in one way or 
another (38 C.F.R. § 17.32(a)).  

Under 38 C.F.R. § 17.32(b), the stated policy is that: 

(e)xcept as otherwise provided in this 
section, all patient-care furnished under 
title 38 U.S.C. shall be carried out only 
with the full and informed consent of the 
patient or, in appropriate cases, a 
representative thereof.  In order to give 
informed consent, the patient must have 
decision-making capacity and be able to 
communicate decisions concerning health 
care.  If the patient lacks decision-
making capacity or has been declared 
incompetent, consent must be obtained 
from the patient's surrogate.  
Practitioners may provide necessary 
medical care in emergency situations 
without the patient's or surrogate's 
express consent when immediate medical 
care is necessary to preserve life or 
prevent serious impairment of the health 
of the patient or others and the patient 
is unable to consent and the practitioner 
determines that the patient has no 
surrogate or that waiting to obtain 
consent from the patient's surrogate 
would increase the hazard to the life or 
health of the patient or others.  In such 
circumstances, consent is implied.  
(emphasis added)

38 C.F.R. § 17.32(c) General requirements 
for informed consent.  Informed consent 
is the freely given consent that follows 
a careful explanation by the practitioner 
to the patient or the patient's surrogate 
of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The 
practitioner who has primary 
responsibility for the patient or who 
will perform the particular procedure or 
provide the treatment, must explain in 
language understandable to the patient or 
surrogate, the nature of the proposed 
procedure or treatment; the expected 
benefits; reasonably foreseeable 
associated risks, complications or side 
effects; reasonable and available 
alternatives, and anticipated results if 
nothing is done.  The patient or 
surrogate must be given the opportunity 
to ask questions, to indicate 
comprehension of the information 
provided, and to grant permission freely 
without coercion.  The practitioner must 
advise the patient or surrogate if the 
proposed treatment is novel or 
unorthodox.  The patient or surrogate may 
withhold or revoke his or her consent at 
any time.

(d)  Documentation of informed consent.  
(1) The informed consent process must be 
appropriately documented in the medical 
record.  In addition, signature consent 
is required for all diagnostic and 
therapeutic treatments or procedures 
that: [a listing follows to include 
require use of sedation, require 
anesthesia, produce discomfort, have risk 
or complications, etc.].  

Further provisions of these regulations delineate the further 
requirements that the signature of consent be witnessed, and 
other specific circumstances.  Pursuant to 38 C.F.R. 
§ 17.32(d)(2), the consent form will be witnessed, will be 
filed in the patient's medical records, and will be valid for 
a period of 30 calendar days.  

Factual Background

Clinical records relating to the veteran's ongoing cervical 
care are in the file.  The RO and Board have repeated asked 
for, and the VA facility has indicated that these are, all 
the pertinent and complete records for such care.  It is duly 
noted that on several prior occasions, there had been some 
manner of discussion of the problems involved with recurrence 
of symptoms, and the relatively low rate of success for the 
specific cervical surgery.  However, there is no reference 
whatsoever in the file to possible risk of damage to the 
vocal cords.  

The VA written surgical summary report dated in December 1997 
indicates that "the risks of surgery including but not 
limited to bleeding, infection, nerve root injury, spinal 
cord injury, coma and death, have been discussed with the 
patient.  The patient understands these risks and wishes to 
proceed."  The surgical report reflects a notation that: 
"After informed consent had been obtained, the patient was 
brought to the operating room".  

There is no further reference to the nature and depth of any 
discussions that took place or any signed and appropriately 
witnessed consent form.

Subsequent VA evaluations reflect that the veteran developed 
right true vocal cord paralysis as a result of his December 
1997 VA cervical surgery.

The veteran's testimony at the June 2002 hearing is of 
record.  Since then, he has forwarded documentation from 
various friends and family as to his residuals with vocal 
cord problems. 

Additional VA clinical records have also been entered into 
the file. 

In January 2004, the Board submitted a written request for an 
opinion, in response to specific questions, by a medical 
expert in neurosurgery, pursuant to pertinent regulations.  

The request by the Board for such an opinion noted that the 
request concerned the veteran's claim of entitlement to 
compensation under 38 U.S.C.A § 1151...for right true vocal 
cord paralysis resulting from VA cervical spine surgery 
performed in December 1997.  The Board reflected that the 
veteran had testified that his current vocal cord problems 
are proximately due to the December 1997 surgery.  And the 
Board also observed that an October 1998 treatment record 
report in his file showed an observation by the treating 
physician the " the veteran's right true vocal cord 
paralysis was "most likely due" to surgery in December 
1997.  The physician had reached no further conclusions as to 
causation, whether the file had been reviewed, etc.

The Board cited the pertinent regulatory criteria, and 
addressed the following to the medical expert:  

Following a review of the claims file, 
the doctor is first requested to provide 
an opinion as to whether it is at least 
as likely as not (e.g. a 50 percent or 
greater probability) that any current 
vocal cord disability resulted from, or 
was aggravated by, VA surgery in December 
1997.  If the answer to this question is 
"yes", the doctor is then requested to 
provide opinions as to whether: (1) 
incurrence or aggravation of the 
veteran's vocal cord disability was due 
to negligence or fault on the part of VA 
treatment providers, or (2) whether the 
veteran's vocal cord disability 
represents an event not reasonably 
foreseeable.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report. 

In February 2005, an opinion was received from the 
neurosurgical medical expert, in pertinent part, as follows:

I have thoroughly reviewed the file (of 
the veteran).  It is my neurosurgical 
opinion that (the veteran's) right vocal 
cord paralysis resulted from the C6-7 
surgical fusion performed in the VA 
hospital [location given] in late 
December 1997.  This injury was not due 
to negligence or fault on the part of the 
treating physician and surgeons. 

Injury of the recurrent laryngeal and 
superior laryngeal nerves is a well-
recognized complication of anterior 
cervical spine surgery.  These nerves lie 
directly in the path of approach to the 
cervical spine during the course of disc 
excision, spinal cord and root 
decompression, and vertebral fusions, as 
was the case with (the veteran).  Review 
of the notes and in particular, the 
operative note, does not suggest any 
deviation from standard prudent operative 
technique in this particular case.

Not only is this complication widely 
recognized and accepted as a possible 
consequence of this anterior cervical 
spine surgery, it is also understood by 
experienced neurosurgeons that the risk 
of laryngeal nerve injury increases with 
each subsequent re-operation.  The 
operation performed on (the veteran) in 
December 1997 was the 4th such surgical 
procedure.  Because of the inevitable 
scarring obliterating normal anatomic 
surgical planes, subsequent surgery 
raises the risks of stretching or cutting 
these laryngeal nerves.

This risk should have been emphasized to 
(the veteran) with great care prior to 
the December 1997 surgery, so that he was 
fully informed of the potential risk.  

Finally, the informed consent process 
should have included alternative means 
dealing with the problem at C6-7.  This 
would have included discussions of 
approaching the spine from the opposite 
or left side thus avoiding some of the 
previous surgical scar tissue, or even 
approaching the spine from a posterior 
incision through which an adequate fusion 
could have been  performed with no 
exposure of the laryngeal nerve.   Data 
provided to this examiner does not 
document the informed consent process 
utilized in this patient, which would be 
the single issue of possible negligence 
or fault in this case.

All of the above statements represent my 
best and unbiased neurosurgical opinion 
as to a reasonable degree of medical 
certainty.  (emphases in original)

Analysis

From the outset, it is noted that on three or more occasions, 
the RO and/or the Board have endeavored to obtain all VA 
records associated with the veteran's pending claim.  It has 
been stated that all records are in the file.  However, it is 
noted that the claims file itself is rebuilt.  Nonetheless, 
since concerted attempts have been made by both RO and the 
Board to obtain complete records, and nothing more has been 
forthcoming, there is nothing to indicate that further 
records are available.  

In this case there are three primary questions: (1) is the 
veteran's vocal cord paralysis the result of his cervical 
surgery in December 1997; (2) was it a foreseeable 
consequence or risk; and (3) was the veteran duly and 
appropriately notified of the risk, and affirmatively 
consented thereto.

The evidence of record and medical expert opinion 
unequivocally answers that (1) and (2) above are in the 
affirmative, i.e., the vocal cord injury was due to and was a 
reasonably foreseeable risk of the cervical surgery.  The 
reasons for both are addressed in the medical opinion of 
February 2005.  Colvin, op. cit.

The issue then becomes one of informed consent.  It is duly 
noted that the surgical record for December 1997 indeed 
records that there was "informed consent".  However, there 
are definitive parameters as to what consists informed 
consent, including as specifically delineated in the 
pertinent portions of 38 C.F.R. § 17.32 cited above.  

The regulations recognize that there may be circumstances in 
a given situation when consent is not possible, and as such, 
there are provisions which eliminate the requirement for 
definitive and specific understanding as part of informed 
consent.  However, there is no indication whatsoever that any 
of the exigencies required under 38 C.F.R. § 17.32 for an 
exception to written consent were in place in this situation, 
i.e., an emergency where lack of consent would jeopardize the 
health or the patient, incompetency by the patient, etc.

"Informed Consent" is a phrase reflecting a concept of 
substance.  "Informed" means that the patient has a 
realistic, reasonable and responsible understanding of what 
may or may not take place, what is possible versus probable, 
and what are the alternatives.  "Consent" means that the 
patient affirmatively, and without coercion, agrees to accept 
those risks.  

First, it is noted in this case that the veteran had prior 
cervical surgeries in the same facility as herein concerned.  
In this case, the records in the file seem to substantiate 
that the veteran had been told of the possible lack of 
success rate in the cervical surgery itself, and he was 
willing to accept that there "were no guarantees" as one 
doctor hypothesized as to whether his neck problems would be 
alleviated.  

The surgical record itself notes that the veteran had been 
informed about the risks of the surgery.  The Board notes 
that this was including but not limited to bleeding, 
infection, nerve root injury, spinal cord injury, coma and 
death.  Even though it was noted that "(t)he patient 
understands these risks and wishes to proceed", this still 
does not address other secondary disabilities not specific to 
the cervical spine itself.  

In this case, the issue at hand relates to a collateral or 
secondary disability as a result of the surgical procedures 
themselves.  Vocal cord paralysis is not of the cervical 
spine area but rather secondary to the use of surgical 
techniques and impacting innervation to the throat, even 
somewhat remote from the cervical area.  In that, it remains 
entirely unclear as to what information, if any at all, the 
veteran was given on other potential surgical risks.  

Most important is that the patient must be fully and cogently 
informed, and this requires understanding and comprehension, 
proposal of alternatives and an opportunity for interactive 
discussion.  In surgery such as this, the regulations 
specifically mandate that there be a signature and that it be 
witnessed.  

None of these requirements have been identified as having 
been fulfilled in any of the evidence of record.  And, as 
opined by the medical expert in February 2005, if the veteran 
was not any better informed than the record reflects, then 
this was potential negligence.

In sum, the regulations require that the treatment giver 
explain in language understandable to the patient or 
surrogate, the nature of the proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives, and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel.  And in cases 
such as the veteran's surgery, the consent must be in writing 
and witnessed.  And the above criteria must be documented in 
the medical record.  All of this is apparently missing in 
this case.

The Board concludes that absent clear and unequivocal 
informed consent in this case, the evidence and medical 
opinion of record raises doubt which must resolved in the 
veteran's favor.  

Absence of due care in the facilitation of informed consent 
is tantamount to negligence in this case and reasonably 
warrants the grant of compensation for right true vocal cord 
paralysis secondary to VA cervical surgery in December 1997. 


ORDER

Entitlement to compensation for right true vocal cord 
paralysis pursuant to 38 U.S.C.A. § 1151 is granted.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


